Citation Nr: 1219051	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  07-21 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability other than PTSD.  


REPRESENTATION

Veteran represented by:  Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel




INTRODUCTION

The Veteran had active service from March 1961 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In a December 2009 decision, the Board denied the claim of entitlement to service connection for PTSD.  The Board remanded the claim of entitlement to service connection for a mental disorder other than PTSD for adjudication pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Veteran appealed the December 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2010 Joint Motion, the parties agreed that the claim should be remanded for additional development, including obtaining VA treatment records.  The Court vacated the Board's decision that denied entitlement to service connection for PTSD and remanded the decision to the Board for further development and adjudication.   

In January 2011, the Board remanded the claim for service connection for PTSD in order to obtain treatment records from the Waco, Dallas and Bonham VA Medical Centers (VAMCs).  The Board finds that there has been substantial compliance with the remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board has not only reviewed  the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the disorder; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f).  The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 4.125(a).

The DD Form 214 shows that the Veteran received the Purple Heart for a wound incurred in Vietnam in 1966.  Given this evidence of combat experience, additional evidence regarding the Veteran's stressors is not necessary.  

The Veteran previously had a VA examination in March 2007.  The VA examiner diagnosed major depressive disorder, recurrent, moderate.  The examiner opined that the Veteran did not meet the full criteria for PTSD.  The VA examiner stated that the Veteran met the criteria for a diagnosis of major depressive disorder.   

In January 2011, the Board remanded the claim for service connection for PTSD in order to obtain VA treatment records.  VA treatment records obtained pursuant to the remand reflect current assessments of PTSD.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).  

A VA mental health outpatient note dated in July 2007 reflects that a VA psychiatrist appeared to attribute the Veteran's depressive symptoms to his combat experience.  The record noted that the Veteran had a history of traumatic events in Vietnam, was involved in combat and had seen friends dying and dead bodies coming in bags and injured people.  The psychiatrist noted that the Veteran had been depressed for a long time secondary to that.  

In light of the evidence of a diagnosis of PTSD and the mental health record attributing depressive symptoms to service, the Board finds that another VA examination is warranted to ascertain whether a current acquired psychiatric disorder, to include PTSD, is related to service.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination for the purpose of ascertaining the etiology of an acquired psychiatric disorder (if any).  The claims file should be provided for the examiner's review in conjunction with the examination, and the examination report should indicate that the claims file was reviewed.

2.  Following a thorough evaluation, the examiner should identify any acquired psychiatric disorders(s). 

a.   If PTSD is diagnosed, the examiner should provide an opinion as to whether PTSD is at least as likely as not (50 percent or greater likelihood) related to combat stressors or service.  The examiner should set forth the complete rationale for any opinion expressed.  If the requested opinion cannot be given, the examiner should state why an opinion cannot be provided. 
  
b.  If an acquired psychiatric disorder other than PTSD is diagnosed, the examiner should provide an opinion as to whether such acquired psychiatric disorder is at least as likely as not (50 percent or greater likelihood) related to service.  The examiner should provide a detailed rationale for the opinion.  If the requested opinion cannot be given, the examiner should state why an opinion cannot be provided. 
 
3.  Following the completion of the requested actions, the claims on appeal should be readjudicated.  If the claims remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  The case should then be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


